Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Specification
The lengthy specification has not been checked to the extent necessary to
determine the presence of all possible minor errors. Applicant's cooperation is
requested in correcting any errors of which applicant may become aware in the
specification.

Examiner Notes
Examiner cites particular columns, paragraphs, figures and line numbers in the references as applied to the claims below for the convenience of the applicant. Although the specified citations are representative of the teachings in the art and are applied to the specific limitations within the individual claim, other passages and figures may apply as well. It is respectfully requested that, in preparing responses, the applicant fully consider the references in their entirety as potentially teaching all or part of the claimed invention, as well as the context of the passage as taught by the prior art or disclosed by the examiner. The entire reference is considered to provide disclosure relating to the claimed invention. The claims & only the claims form the metes & bounds of the invention. Office personnel are to give the claims their broadest reasonable interpretation in light of the supporting disclosure. Unclaimed limitations appearing in the specification are not read into the claim. Prior art was referenced using terminology 

Claim Rejections - 35 USC § 101
35 U.S.C. 101 reads as follows:
Whoever invents or discovers any new and useful process, machine, manufacture, or composition of matter, or any new and useful improvement thereof, may obtain a patent therefor, subject to the conditions and requirements of this title.


Claims 1-11 are rejected under 35 U.S.C. 101 because the claimed invention is directed to non-statutory subject matter.  These claims are directed to an abstract idea without significantly more. 
As to claim 1,
Step 1: Claim 1 is directed to a method. Therefore, the claim is eligible under Step 1 for being directed to processes. 
Step 2A Prong One
Claim 1 recites 
for the multiple values of the input variable at the vehicle, ascertaining respectively associated vehicle-based values of the output variable; (input/output from vehicle)
respectively ascertaining difference values for mutually corresponding ones of the model-based values and the vehicle-based values; (mental process)

determining the vehicle dynamics model to be valid based on the concordance measure meeting a predefined concordance criterion.  (mental process)
The claimed concept is a method of organizing and comparing data based on mathematic relationship directed to “Mental Process” and/or “Mathematical Concepts” grouping. These limitations can be performed in a human mind or using pen and paper.
Therefore, claim 1 is an abstract idea.
Step 2A Prong Two
Claim 1 recites “for multiple values of the input variable, ascertaining respectively associated model-based values of the output variable using the vehicle dynamics model;” amounts to mere instructions to apply an exception in accordance with MPEP 2106.05(f) (1) and (3). For example, the claim recites only the idea of a solution or outcome i.e., the claim fails to recite details of how a solution to a problem is accomplished.
The input/output is recited at a high level of generality (i.e. as a general means of inputting/outputting data) and amounts to mere data inputting/outputting, which is a form of insignificant extra-solution activity.
The claim does not include additional elements that are sufficient to amount to significantly more than the judicial exception. Note that, simply implementing the abstract idea on a generic computer is not a practical application of the abstract idea. The judicial exception is not integrated into a practical application.
Step 2B:
The same analysis of Step 2A Prong Two applies here in 2B. The claim(s) does/do not include additional elements that are sufficient to amount to significantly more than the judicial exception. In particular, the claim limitations do not recite a combination of additional elements that tie or “integrate the invention into a practical application”. 
Thus, claim 1 is not patent eligible. Same conclusion for dependent claims of claim 1. See below.

Claim 2. The method as recited in claim 1, wherein the difference values are ascertained during an operation of the vehicle. (data description)

Claim 3. The method as recited in claim 1, wherein the difference values are ascertained repeatedly in temporal succession at predetermined time intervals.  (mental process)

Claim 4. The method as recited in claim 3, wherein the updated dataset is determined only from a predetermined number of the difference values. (mental process)

Claim 5. The method as recited in claim 1, wherein for the multiple values of the input variable at the vehicle, the respectively associated vehicle-based values of the output variable are ascertained using a sensor. (collecting data)



Claim 7. The method as recited in claim 1, wherein a Jensen-Shannon divergence is used as a comparison method. (data description)

Claim 8. The method as recited in claim 1, wherein the vehicle dynamics model is determined to be invalid when the concordance measure does not meet the predefined concordance criterion, and an error response is then initiated.  (mental process)

Claim 9. The method as recited in claim 1, wherein the vehicle dynamics model is used for vehicle functions based on the vehicle dynamics model being determined to be valid.  (mental process)

Same conclusion for independent claims 10-11. Simply implementing the abstract idea on a generic computer is not a practical application of the abstract idea. The claim(s) does/do not include additional elements that are sufficient to amount to significantly more than the judicial exception. In particular, the claim limitations do not recite a combination of additional elements that tie or “integrate the invention into a practical application”. 
Thus, claims 1-11 are not patent eligible.



Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 1-6 and 10-11 are rejected under 35 U.S.C. 103 as being unpatentable over Ao et al (NPL: Dynamics model validation using time-domain metrics, 2017), hereinafter Ao, in view of Jo et al (NPL: Interacting multiple model filter-based sensor fusion of GPS with in-vehicle sensors for real-time vehicle positioning, 2012), hereinafter Jo.

Claim 1. A method for checking a vehicle dynamics model of a vehicle, with which a value of an output variable is ascertainable from a value of a variable input variable, the method comprising the following steps: 
Ao discloses for multiple values of the input variable, ascertaining respectively associated model-based values of the output variable using the dynamics model; 
for the multiple values of the input variable at the vehicle, ascertaining respectively associated vehicle-based values of the output variable; 
Ao: (page 4 section 3.2) 
    PNG
    media_image1.png
    647
    612
    media_image1.png
    Greyscale

YD(X,Xa,t) correspond to vehicle-based values of the output variable and YM(X,Xa,t) correspond to model-based values of the output variable using the vehicle dynamics model. The engineering system of Ao include a vehicle system. See Fig. 15 for example. 
respectively ascertaining difference values for mutually corresponding ones of the model-based values and the vehicle-based values; 


    PNG
    media_image2.png
    894
    618
    media_image2.png
    Greyscale


    PNG
    media_image3.png
    358
    593
    media_image3.png
    Greyscale

Fig. 2 illustrate example of respectively ascertaining difference values for mutually corresponding ones of the model-based values and the vehicle-based values.
Ao discloses comparing an updated dataset of the ascertained difference values with a comparison dataset using a comparison method and ascertaining a concordance measure based on the comparing;
Ao: (page 6 section 3.2.2)

    PNG
    media_image4.png
    841
    619
    media_image4.png
    Greyscale


    PNG
    media_image5.png
    274
    616
    media_image5.png
    Greyscale


    PNG
    media_image6.png
    592
    899
    media_image6.png
    Greyscale

Fig. 3 illustrate an example of comparing an updated dataset of the ascertained difference values with a comparison dataset using a comparison method. Equation 19 correspond to “ascertaining a concordance measure based on the comparing”. The first-passage reliability metric correspond to “a concordance measure based on the comparing”.
Ao discloses determining the dynamics model to be valid based on the concordance measure meeting a predefined concordance criterion.  


    PNG
    media_image7.png
    421
    613
    media_image7.png
    Greyscale

Threshold correspond to “predefined concordance criterion”.

Ao does not appear to explicitly disclose vehicle dynamics model.
However, Jo discloses vehicle dynamics model on (page 332) 

    PNG
    media_image8.png
    634
    620
    media_image8.png
    Greyscale

Ao and Jo are analogous art because they are from the “same field of endeavor” dynamics model analysis.
Before the effective filing date of the claimed invention, it would have been obvious to one of ordinary skill in the art, having the teachings of Ao and Jo before him or her, to modify the dynamics model of Ao to include the dynamic vehicle model of Jo because this combination provide more accurate and realistic results.
The suggestion/motivation for doing so would have been Jo (page 340) “The proposed IMM-based positioning system combines the EKF estimates from both kinematic and dynamic vehicle models to allow it to adapt to variable driving conditions.”


Regarding Claim 10, the same ground of rejection is made as discussed above for substantially similar rationale. 
In addition, Claim 10 recites “a processing unit configured to check a vehicle dynamics model of a vehicle, with which a value of an output variable is ascertainable from a value of a variable input variable”.
Ao discloses a processing unit configured to check a vehicle dynamics model of a vehicle, with which a value of an output variable is ascertainable from a value of a variable input variable, on (page 7) “The above computation of the first-passage reliability metric is affordable if the physics simulation model is inexpensive to evaluate. When the simulation model is expensive, several simplified options reported in the structural reliability literature can be used to reduce the computational effort.” 
The computational correspond to a computer system comprise of processor coupled with memory that is used for executing simulation.

Regarding Claim 11, the same ground of rejection is made as discussed above for substantially similar rationale. 
In addition, Claim 11 recites “a non-transitory machine-readable memory medium on which is stored a computer program for checking a vehicle dynamics model of a vehicle, with which a value of an output variable is ascertainable from a value of a variable input variable, the computer program, when executed by a computer”
a non-transitory machine-readable memory medium on which is stored a computer program for checking a vehicle dynamics model of a vehicle, with which a value of an output variable is ascertainable from a value of a variable input variable, the computer program, when executed by a computer, on (page 7) “The above computation of the first-passage reliability metric is affordable if the physics simulation model is inexpensive to evaluate. When the simulation model is expensive, several simplified options reported in the structural reliability literature can be used to reduce the computational effort.” 
The computational correspond to a computer system comprise of processor coupled with memory that is used for executing simulation.


Claim 2. The method as recited in claim 1, Ao discloses wherein the difference values are ascertained during an operation of the vehicle.  
Ao: (page 11-12) The engineering system of Ao include a vehicle system. Fig. 15 illustrates the model-based values and the vehicle-based values during an operation of the vehicle.

    PNG
    media_image9.png
    408
    893
    media_image9.png
    Greyscale



    PNG
    media_image2.png
    894
    618
    media_image2.png
    Greyscale


Claim 3. The method as recited in claim 1, Ao discloses wherein the difference values are ascertained repeatedly in temporal succession at predetermined time intervals.  
Ao: (page 6 section 3.2.2)
    PNG
    media_image4.png
    841
    619
    media_image4.png
    Greyscale


Claim 4. The method as recited in claim 3, Ao discloses wherein the updated dataset is determined only from a predetermined number of the difference values.  
Ao: (page 6 section 3.2.2) Step 2 correspond to the updated dataset is determined only from a predetermined number of the difference values.  

    PNG
    media_image4.png
    841
    619
    media_image4.png
    Greyscale


    PNG
    media_image5.png
    274
    616
    media_image5.png
    Greyscale


    PNG
    media_image6.png
    592
    899
    media_image6.png
    Greyscale

Fig. 3 illustrate an example of comparing an updated dataset of the ascertained difference values with a comparison dataset using a comparison method. 

Claim 5. The method as recited in claim 1, Jo discloses wherein for the multiple values of the input variable at the vehicle, the respectively associated vehicle-based values of the output variable are ascertained using a sensor.  


    PNG
    media_image10.png
    483
    1212
    media_image10.png
    Greyscale


Claim 6. The method as recited in claim 1, Ao discloses wherein a histogram difference is used as the comparison method.  
Ao: (page 6 section 3.2.2) The extreme value distribution correspond to a histogram difference is used as the comparison method.   

    PNG
    media_image4.png
    841
    619
    media_image4.png
    Greyscale


    PNG
    media_image5.png
    274
    616
    media_image5.png
    Greyscale


    PNG
    media_image6.png
    592
    899
    media_image6.png
    Greyscale


Claim 7 is rejected under 35 U.S.C. 103 as being unpatentable over Ao et al (NPL: Dynamics model validation using time-domain metrics, 2017), hereinafter Ao, in view of Jo et al (NPL: Interacting multiple model filter-based sensor fusion of GPS with in-vehivle sensors for real-time vehicle positioning, 2012), hereinafter Jo, and Sandia Report (NPL: Validation metrics for deterministic and probability data, 2017), hereinafter Sandia.
Claim 7. The method as recited in claim 1, Ao and Jo does not appear to explicitly disclose wherein a Jensen-Shannon divergence is used as a comparison method.  
However, Sandia discloses a Jensen-Shannon divergence is used as a comparison method (page 15)

    PNG
    media_image11.png
    989
    909
    media_image11.png
    Greyscale

 “same field of endeavor” data analysis.
Before the effective filing date of the claimed invention, it would have been obvious to one of ordinary skill in the art, having the teachings of Ao, Sandia and Jo before him or her, to modify the dynamics model of Ao to include the dynamic vehicle model of Jo and validation metrics of Sandia because this combination provide important too to build an accurate predictive model.
The suggestion/motivation for doing so would have been Sandia (page 45 Chapter 4) “It is indisputable that computational models require validation before they can be reliably used in prediction scenarios. We have described several validation metrics that quantify the information provided by physical and simulated observations. These metrics were discussed in the context of three different types of available data: completely deterministic experimental and model data, experimental data treated with uncertainties paired with deterministic simulation responses, and data that treats both experimental and model measurements with uncertainties. … Two illustrative examples were provided, which addressed challenges and comparisons among the metrics to further build insight as to the meaning, usefulness, and application of validation metrics. Although strongly application, quantity of interest, and modeler dependent, the model validation metrics are a necessary tool in the process of building a predictive model.”
Therefore, it would have been obvious to combine Ao, Sandia and Jo to obtain the invention as specified in the instant claim(s).

s 8-9 are rejected under 35 U.S.C. 103 as being unpatentable over Ao et al (NPL: Dynamics model validation using time-domain metrics, 2017), hereinafter Ao, in view of Jo et al (NPL: Interacting multiple model filter-based sensor fusion of GPS with in-vehivle sensors for real-time vehicle positioning, 2012), hereinafter Jo, and Lutz et al (NPL: Simultion methods supporting homologation of electronic stability control in vehicle variants, 2017), hereinafter Lutz.

Claim 8. The method as recited in claim 1, Ao discloses wherein the vehicle dynamics model is determined to be invalid when the concordance measure does not meet the predefined concordance criterion, 
Ao: (page 7 section 3.2.2)

    PNG
    media_image7.png
    421
    613
    media_image7.png
    Greyscale

The model is invalid when the absolute difference is more than the threshold [Symbol font/0x65].

Ao and Jo does not appear to explicitly disclose an error response is then initiated.  
the vehicle dynamics model is determined to be invalid when the concordance measure does not meet the predefined concordance criterion, and an error response is then initiated on (page 1483-1484)

    PNG
    media_image12.png
    134
    732
    media_image12.png
    Greyscale


    PNG
    media_image13.png
    450
    729
    media_image13.png
    Greyscale


    PNG
    media_image14.png
    498
    725
    media_image14.png
    Greyscale

The pass criteria correspond to the concordance measure and the test report model correspond to an error response is then initiated. 
Ao, Lutz and Jo are analogous art because they are from the “same field of endeavor” dynamics model analysis.
Before the effective filing date of the claimed invention, it would have been obvious to one of ordinary skill in the art, having the teachings of Ao, Lutz and Jo before him or her, to modify the dynamics model of Ao to include the dynamic vehicle model of Jo and the test report feature of Lutz because this combination provide important information of the model for user’s consideration.
The suggestion/motivation for doing so would have been Lutz (page 1494 section 7) 

    PNG
    media_image15.png
    808
    724
    media_image15.png
    Greyscale

Therefore, it would have been obvious to combine Ao, Lutz and Jo to obtain the invention as specified in the instant claim(s).

Claim 9. The method as recited in claim 1, Ao discloses the vehicle dynamics model being determined to be valid.  


    PNG
    media_image7.png
    421
    613
    media_image7.png
    Greyscale

Ao and Jo does not appear to explicitly disclose the vehicle dynamics model is used for vehicle functions 
However, Lutz discloses wherein the vehicle dynamics model is used for vehicle functions based on the vehicle dynamics model being determined to be valid on (page 1483-1485)

    PNG
    media_image12.png
    134
    732
    media_image12.png
    Greyscale


    PNG
    media_image13.png
    450
    729
    media_image13.png
    Greyscale


    PNG
    media_image14.png
    498
    725
    media_image14.png
    Greyscale

See fig. 40 for example of the vehicle dynamics model is used for vehicle functions.
 “same field of endeavor” dynamics model analysis.
Before the effective filing date of the claimed invention, it would have been obvious to one of ordinary skill in the art, having the teachings of Ao, Lutz and Jo before him or her, to modify the dynamics model of Ao to include the dynamic vehicle model of Jo and the test report feature of Lutz because this combination provide important information of the model for user’s consideration.
The suggestion/motivation for doing so would have been Lutz (page 1494 section 7) 

    PNG
    media_image16.png
    210
    580
    media_image16.png
    Greyscale


    PNG
    media_image17.png
    435
    580
    media_image17.png
    Greyscale

Therefore, it would have been obvious to combine Ao, Lutz and Jo to obtain the invention as specified in the instant claim(s).

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to CHUEN-MEEI GAN whose telephone number is (469)295-9127. The examiner can normally be reached Monday-Friday 9:00 am to 4:00 pm EST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an 
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Rehana Perveen can be reached on 571-272-3676. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/CHUEN-MEEI GAN/Primary Examiner, Art Unit 2148